This cause (which was argued in December term 1798, 3 Dall. 479) was kept under advisement, until the 23d of December 1799, when Shippen, Chief Justice, and Yeates, Justice, were of opinion with the plaintiff, and Smith, Justice, was of opinion with the defendant.
Judgment for the plaintiff. (b)

 McKean, C. J., presided at the argument of the cause; but being elected governor of the commonwealth, in October 1799, he took no part in the decision. He informed the reporter, however, that his opinion was decidedly in favor of the defendant.